Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
See Applicant’s Arguments rendered 3/4/2022 and the Reasons for Allowance disclosed in page 9 of the Office Action submitted 12/13/2021.  
Examiners Amendments
Only claims 1, 21, and 22 are amended:

Claim 1 (amended):
An incontinence detection system comprising:
an incontinence detection pad for placement beneath a person to be monitored, the incontinence detection pad having a pad radio frequency identification (RFID) tag, a reader, and
an antenna coupled to the reader, wherein the reader is configured to transmit via the antenna a select broadcast containing a pad-specific authentication code to a plurality of receiving devices within a reception range of the reader and capable of radio frequency (RF) communication within the [[transmission frequency]] reception range of the reader, at least some of the receiving devices including communication circuitry having a select function and that do not have the pad-specific authentication code stored therein such that the receiving devices not having the pad-specific authentication code will not, thereafter, respond to any requests from the reader for a predetermined amount of time, wherein only authorized incontinence detection pads with the pad-

Claim 21 (amended):
An incontinence detection system comprising:
an incontinence detection pad for placement beneath a person to be monitored, the incontinence detection pad having a pad radio frequency identification (RFID) tag,
a reader, 
an antenna coupled to the reader, wherein the reader is configured to transmit via the antenna a select broadcast containing a pad-specific authentication code to a plurality of receiving devices within a reception range of the reader and capable of radio frequency (RF) communication within the [[transmission frequency]] reception range of the reader, at least some of the receiving devices including communication circuitry having a select function and that do not have the pad-specific authentication code stored therein such that the receiving devices not having the pad-specific authentication code will not, thereafter, respond to any requests from the reader for a predetermined amount of time, wherein only authorized incontinence detection pads with the pad-specific authentication code stored therein will respond to subsequent requests from the 
a patient bed having a frame and a mattress support deck carried by the frame, the reader being coupled to the frame, the plurality of antennae being coupled to the mattress support deck so as to be closer to a first side of the mattress support deck than an opposite second side of the mattress support deck.

Claim 22 (amended):
An incontinence detection system comprising:
an incontinence detection pad for placement beneath a person to be monitored, the incontinence detection pad having a pad radio frequency identification (RFID) tag,
a reader, and
an antenna coupled to the reader, wherein the reader is configured to transmit via the antenna a select broadcast containing a pad-specific authentication code to a reception range of the reader, at least some of the receiving devices including communication circuitry having a select function and that do not have the pad-specific authentication code stored therein such that the receiving devices not having the pad-specific authentication code will not, thereafter, respond to any requests from the reader for a predetermined amount of time, wherein only authorized incontinence detection pads with the pad-specific authentication code stored therein will respond to subsequent requests from the reader for the predetermined amount of time, wherein the antenna comprises a 1/2 wave ceramic patch antenna.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683